DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment of 3/18/22 does not render the application allowable.
Remarks
	Claims 1-16 are pending in the application and are considered on their merits below.
Status of Objections and Rejections
	The rejections of claims 6, 7, 9, 12, 14, and 16 under 35 USC 112 are withdrawn.
	All other rejections from the previous office action are maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR 1020140052213).
As to claim 1, Kim is directed to a method for producing a solar cell, 
The method being for producing plural monolithic cells in batches by a roll-to-toll method comprising:
	Step 1: forming lower electrode (30) on a long substrate (10) and scribing the lower electrode to provide a scribed line (24) along the machine direction of the substrate (Figure 1-7); 
	Step 2: forming a photoelectric conversion layer (40) on the lower electrode (30) provided with the scribed line (24) and scribing the conversion layer to provide a scribed line along the machine direction of the substrate (44); and
	Step 3: forming an upper electrode (50) on the photoelectric conversion layer (40) provided with the scribed line (44) and scribing the upper electrode to provide a scribed line along the machine direction of the substrate (54) (see Figures 1-7 and paragraphs 0013-0024), the scribing includes: 
	Step a placing a laminate including the lower electrode, photoelectric conversion layer, upper electrode on a stage of scribing device and scribing the lower electrode, conversion layer, or upper electrode to provide first scribe line, step b of shifting the laminate by the length of the stage and scribing the lower electrode, conversion layer, or upper electrode to provide second scribe line; and step c of scribing the lower electrode, conversion layer or upper electrode such that the end point of the first line and start of the second are connected to provide a third scribed line (steps a-c are shown in series of Figures 1-7 with roll-to-roll configuration shown and depicted in corresponding paragraphs 0013-0024).
	Regarding claims 5, the prior art teaches a solar cell obtained by the method of claim 1 (paragraph 0013-0024).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2, 3, 6, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 1020140052213) as applied to claim 1.
Regarding claim 2, Applicant is directed above for a full discussion of Kim as applied to claim 1.  The reference teaches the scribe process as required but is silent as to the relative pressure of the step c (specifically the scribe pressure for the third line, 54 is lower than the pressure for first and second).  However, a skilled artisan would readily appreciate that the section of the relative pressure is selected from a small and finite selection of identified, predictable solutions (same pressure, higher pressure, lower pressure).  Therefore, a skilled artisan at the time the invention was filed would have found it obvious to select a desired relative pressure to achieve a desired final product (see KSR rationale (E) in MPEP 2143).
	Regarding claims 3 and 6, the prior art discloses steps a, b, and c are being a continuous series of steps (paragraph 0019-0024) and though the reference does not explicitly recite the step c being conducted after step a, it appears from a review of the reference as a whole that the prior art either intends, or is clearly open to this order of steps without undue experimentation.
	Regarding claims 10-12, the prior art teaches a solar cell (paragraph 0013-0024).

Claims 4, 7, 8, 9, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 1020140052213), as applied to claim 1 above, and further in view of Lunt (US 20140283896).
Regarding claims 4, 7, 8, and 9, Applicant is directed above for a full discussion of Kim as applied to claims 1, 3, and 6.  The reference teaches the use of various types of commonly used absorbers (eg CIGS, a-Si, or any commonly known materials; paragraph 0021) but fails to teach an organic-inorganic perovskite compound RMX3 wherein R is organic, M is metal, and X is halogen or chalcogen.
3NH3PbI3) (paragraph 0034) as a well-known and widely used solar material.
Therefore, it would have been obvious to a skilled artisan at the time the invention was filed to utilize a known material, such as inorganic-organic perovskites (CH3NH3PbI3), as taught by Lunt, as a replacement for CIGS or a-Si as similarly described in Kim and Lunt, with a reasonable expectation of success.
	Regarding claims 13-16, the prior art teaches a solar cell (paragraph 0013-0024).

                                                                                                                                                                                                Response to Arguments
Applicant's arguments filed 3/18/22 have been fully considered but they are not persuasive.
Applicant argues that Kim fails to teach or suggest the presently required step C (page 3) and indicates that “In conventional methods, the scribed lines are connected by an alignment system of a scribing device.  In order to widen a power generation area and narrow a non-power generation area of solar cells, the width of the scribed lines has recently been desired to be narrowed to, for examples, 40 µm or less.  It becomes therefore harder to connect the scribed lines accurately with the operating accuracy of conventional alignment systems.  According to the claimed invention however, by including the required step c the scribed line can be reliably connected even when the width of the scribed line is 40 µm or less.” (page 2)
The Examiner respectfully disagrees.  The above argument is not commensurate in scope with the claim.  The instant claim does not require a width of the scribe line, particularly being 40 µm or less.  As such, the teaching of Kim who indicates a precise manufacture method in which the scribe lines can be precisely patterned on a substrate (paragraphs 0009 and 0020), meets the requirements of the instant claim which merely require scribing “in such a manner that the end point of the first scribed line and the start point of the second scribed line are connected to each other”.
The remaining arguments appear to be repetition of the above answered argument and are answered to in the same.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/Primary Examiner, Art Unit 1726